Citation Nr: 0206048	
Decision Date: 06/10/02    Archive Date: 06/20/02

DOCKET NO.  00-16 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
lumbosacral spine injury with traumatic arthritic changes, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to July 
1971.  He also served in the Ohio National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio, which increased the veteran's evaluation for 
residuals of an injury to the lumbosacral spine with 
traumatic arthritic changes from 10 percent to 20 percent.

In August 2001, the veteran testified at a video-conference 
hearing before the undersigned Member of the Board.


FINDING OF FACT

The veteran's residuals of a lumbosacral spine injury with 
traumatic changes are manifested by persistent symptoms of 
pain, radiculopathy, and other neurological impairment of his 
low back and lower extremities, with little intermittent 
relief, due to his service connected residuals of a 
lumbosacral spine injury with traumatic arthritic changes.


CONCLUSION OF LAW

The criteria for an increased rating to 60 percent, but not 
higher, for the veteran's service connected residuals of a 
lumbosacral spine injury with traumatic changes have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.321, 4.3, 4.7, 4.14, 4.20, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5285, 5286, 5292, 5293 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

At his April 2000 VA examination, the veteran reported pain 
and discomfort with stiffness in his back with some pain from 
discomfort down his legs with some numbness over the lateral 
side of his thighs and calf areas.  He indicated that pain 
was on a daily basis.  The veteran reported that he slept 
more comfortably in a chair than a bed.  He stated that if he 
sat for a couple of hours or stood for a couple of hours the 
pain over the back was more pronounced, associated with 
stiffness.  He indicated that when he bent over or tried to 
lift things he had pain over the back as well.  He reported 
that for the last 8 months he had been taking Percocet, one 
tablet three times a day.  He indicated that in the past he 
had worn a back brace but had not done so for many years and 
had never been on any TENS unit for the back and had not done 
any exercises.

The examination showed that the veteran was not wearing 
braces and did not wear a TENS unit and did not walk with any 
external support.  When he did walk, he walked with a normal 
gait without a discernible limp.  He could stand on his tip 
toes as well as his heel, associated with back pain.  He 
stood erect with pelvis level and there was some discomfort 
and pain when the examiner palpated the lumbar and sacral 
areas.  His leg lengths were equal and he could flex his back 
40 degrees associated with pain doing so.  He laterally bent 
5 or 10 degrees to the right and left associated with pain 
over the low back area.  Straight leg raising bilaterally 
caused back pain only.  The motor and sensory functions over 
the lower extremity were found to be normal.  The reflexes 
were 2+ and equal.  The impression was that basically the 
veteran was tender and painful over the low back area with 
some restriction of back motion because of the pain over the 
low back area as well as the stiff muscles over the low back 
area.  X-rays revealed narrowing of the disc space at L5-S1 
and prominent spurs were seen at the adjacent vertebrae.  
Spurs were seen at most levels.

Private examination conducted in April 2000 showed loss of 
left lateral motion 30 degrees or 86 percent loss of motion 
and loss of right lateral motion 25 degrees or 73 percent 
loss of motion.  Loss of forward motion 35 degrees or 47 
percent loss of motion.  

MRI performed in January 2001 by Adena Regional Medical 
Center revealed degenerative change in the lower lumbar 
spine.  There was some bilateral neural foraminal narrowing 
at L5-S1.  It was noted that clinical and electrophysiologic 
correlation should be considered although no obvious nerve 
root impingement was seen.  No focal disc herniation or 
significant spinal stenosis was evident.

At an examination conducted in June 2001 by the veteran's 
private chiropractor, Dr. T. J. D., the diagnoses were lumbar 
radiculopathy, lumbar stenosis (neural canals (L5-S1), 
degenerative disc disease (L4-L5, L5-S1). 

At his August 2001 video-conference hearing the veteran 
testified that his lumbosacral symptoms had gotten worse in 
the past 2 years and that after the June 2001 examination, 
his private chiropractor placed him on disability leave.  The 
veteran complained of real sharp shooting pains in his hip 
and described falling a couple of times.  The veteran 
testified that he was seeing his chiropractor for his lower 
back 3 times a week since June 6, 2001.  He indicated that he 
was taking Naproxen and Flexeril.  The veteran described 
having low back pain radiating down both legs and numbness in 
both feet and bilateral leg weakness.  The veteran also 
reported having limitation of motion.

Criteria

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) are applicable to this claim.  VCAA substantially 
modified the circumstances under which VA's duty to assist 
claimants applies, and how that duty is to be discharged. 
VCAA also eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 1991) and implementing 
regulations at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a).

With regard to the development that has been undertaken in 
this case, the record includes an April 2000 VA examination, 
private examination conducted in April 2000, MRI dated 
January 2001, examination conducted in June 2001 by a private 
chiropractor Dr. T. J. D., and transcript of August 2001 
video-conference hearing.  No additional pertinent evidence 
has been identified by the veteran.  Additionally, the record 
shows that the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to an increased evaluation for the disability at 
issue.  The discussion in the statement of the case has 
informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Thus, although the claim was developed before the effective 
date of the VCAA, there is no reasonable possibility that 
further development would aid in substantiating the claim 
and, therefore, further development is not necessary.  
38 U.S.C.A. § 5103A.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The veteran's residuals of a lumbosacral spine injury has 
been evaluated by the RO under Diagnostic Code 5292, 
limitation of motion of the lumbar spine.  Under Diagnostic 
Code 5292, slight limitation of motion of the lumbar spine is 
assigned a 10 percent disability rating; moderate limitation 
of motion of the lumbar spine is assigned a 20 percent 
disability rating; and severe limitation of motion of the 
lumbar spine is assigned a 40 percent disability rating.

Under Diagnostic Code 5293, pertaining to intervertebral 
syndrome, a rating of 20 percent is assigned where there is 
evidence of intervertebral disc syndrome with moderate 
recurring attacks, a rating of 40 percent rating is assigned 
where there is evidence of invertebral disc syndrome with 
severe recurring attacks with intermittent relief.  A rating 
of 60 percent, the highest rating for invertebral disc 
syndrome, requires a pronounced invertebral disc disorder, 
with persistent symptoms compatible with sciatic neuropathy, 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc, with little intermittent 
relief.  38 C.F.R. § 4.17a, Diagnostic Code 5293.

Analysis

Based on the evidence of record, the manifestations of the 
veteran's disability are consistent with the criteria for 
rating disc disease of the lumbar spine.  Moreover, the 
objective medical evidence supports a finding of substantial 
disability.  X-rays of the veteran's spine taken during his 
April 2000 VA examination revealed narrowing of the disc 
space at L5-S1 and prominent spurs were seen at the adjacent 
vertebrae.  Spurs were seen at most levels.  Subsequent MRI 
performed in January 2001 by Adena Regional Medical Center 
revealed degenerative change in the lower lumbar spine.  
There was some bilateral neural foraminal narrowing at L5-S1.  
It was noted that clinical and electrophysiologic correlation 
should be considered although no obvious nerve root 
impingement was seen.  Finally, at an examination conducted 
in June 2001 by the veteran's private chiropractor, Dr. T. J. 
D., the diagnoses were lumbar radiculopathy, lumbar stenosis 
(neural canals (L5-S1), degenerative disc disease (L4-L5, L5-
S1). 

The veteran has also testified to experiencing sharp shooting 
pains in his hip and described falling a couple of times.  
The veteran testified that he was seeing his chiropractor for 
his lower back 3 times a week since June 6, 2001.  He 
indicated that he was taking Naproxen and Flexeril.  The 
veteran described having low back pain radiating down both 
legs and numbness in both feet and bilateral leg weakness.  
The veteran also reported having limitation of motion.  
Overall, the preponderance of the evidence suggests the 
presence of such persistent symptoms as characteristic pain, 
radiculopathy, and other neurological findings appropriate to 
the site of the diseased disc, with little intermittent 
relief.  In light of 38 C.F.R. §§ 4.3 and 4.7, an increased 
rating to 60 percent is warranted under Diagnostic Code 5293 
for the veteran's residuals of a lumbosacral spine injury 
with traumatic arthritic changes.  

A 60 percent rating represents the maximum schedular rating 
available under Diagnostic Code 5293; however, the veteran's 
claim may also be considered under other diagnostic codes for 
disabilities of the spine.  See 38 C.F.R. § 4.20.

Only Diagnostic Codes 5285, for residuals of fractures of the 
vertebrae, and 5286, for ankylosis of the spine offer 
schedular ratings in excess of 60 percent for spinal 
disabilities.  38 C.F.R. § 4.71a.  Diagnostic Code 5285 
requires cord involvement, confinement to bed, or the need 
for long leg braces in order to warrant a total rating.  The 
medical evidence of record does not reflect such 
symptomatology.  No involvement of the spinal cord has been 
noted by either VA or private medical examiners, and the 
veteran is not bedridden, as he retains the ability to 
ambulate, albeit with pain.  Additionally, no leg braces or 
other walking devices are required.  Likewise, no medical 
examiner has suggested the veteran has such limitation of 
motion of the lumbosacral spine as to equate to unfavorable 
ankylosis of the lumbosacral spine, as he has demonstrated at 
least some range of motion.  Hence, a total rating is also 
not warranted under Diagnostic Code 5286.

Because the veteran has already been awarded in excess of the 
maximum schedular rating for limitation of motion of the 
lumbosacral spine, consideration of additional impairment due 
to pain, pain on use, weakened movement, incoordination, 
etc., as outlined by the he United States Court of Appeals 
for Veterans Claims (Court) in DeLuca, is also not warranted 
at the present time.

Finally, a higher rating is also not appropriate under 38 
C.F.R. § 3.321(b).  As to the disability picture presented, 
the veteran's low back disability is not so unusual or 
exceptional, with such related factors as frequent 
hospitalization and marked interference with employment, so 
as to render impractical the regular schedular standards.  38 
C.F.R. § 3.321(b).  The record does not reflect frequent 
hospital care, and any interference with the veteran's 
employment in this case is not beyond the average impairment 
of earning capacity contemplated by the regular schedular 
criteria.  It is noted 60 percent rating assigned accounts 
for what is considered to be the average impairment of 
earning capacity for veterans with pronounced intervertebral 
disc syndrome.  In sum, the regular schedular criteria are 
shown to provide adequate compensation in this case, and 
consequently, a higher rating on an extraschedular basis is 
not warranted.


ORDER

The veteran is awarded an increased rating, to 60 percent and 
no higher, for his service-connected residuals of a 
lumbosacral spine injury with traumatic arthritic changes.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

